Filed 10/23/13 P. v. Stevenson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C070950

                   Plaintiff and Respondent,                                      (Super. Ct. No. 10F5254)

         v.

TONY ROEY STEVENSON,

                   Defendant and Appellant.




         A jury found defendant Tony Roey Stevenson guilty of insurance fraud (Pen.
Code, § 550, subd. (b)(1)), unlawful conduct (making a false insurance claim) (Ins. Code,
§ 1871.4, subd. (a)(1)), and grand theft (Pen. Code, § 487, subd. (a)). Imposition of
sentence was suspended for five years and defendant was placed on probation for five
years on the condition, among others, that he serve 180 days’ incarceration. He was
ordered to make restitution to the victim in the amount of $19,438.17 plus a 15 percent
administration fee and to pay a $600 restitution fine (Pen. Code, § 1202.4); a $600
restitution fine, suspended unless probation is revoked (Pen. Code, § 1202.44); a $760


                                                             1
fine (Pen. Code, § 672), including penalty assessments; a $120 court operations fee (Pen.
Code, § 1465.8, subd. (a)(1)); a $90 court facilities assessment (Gov. Code, § 70373); a
$128 booking fee (Gov. Code, § 29550.2); and a probation supervision fee of $50 per
month (Pen. Code, § 1203.1b).
       On appeal, defendant contends (1) the trial court erred by imposing the booking
and probation fees without determining his ability to pay, and (2) alternatively, if the
claim is forfeited by his trial counsel’s failure to object to the fees, counsel rendered
ineffective assistance.
                                            FACTS
       The facts of defendant’s offenses are not at issue and need not be set forth in this
opinion.
                                        DISCUSSION
                                                I
                                      Ability to Pay Fees
       Defendant contends the trial court erred by imposing the booking and probation
fees without determining his ability to pay. He argues the trial court made no express
finding of his ability to pay and the evidence is insufficient to support an implied finding
of such ability.
       The Attorney General counters that defendant forfeited his claim by failing to
object at the time the fees were imposed. We agree. (People v. McCullough (2013)
56 Cal.4th 589 (McCullough).)
       Penal Code section 1203.1b, subdivision (a) provides, in relevant part: “In any
case in which a defendant is convicted of an offense and is the subject of any preplea or
presentence investigation and report, whether or not probation supervision is ordered by
the court . . . the probation officer . . . shall make a determination of the ability of the
defendant to pay all or a portion of the reasonable cost . . . of conducting any presentence
investigation and preparing any presentence report made pursuant to Section 1203 . . . .

                                                2
The probation officer shall inform the defendant that the defendant is entitled to a
hearing, that includes the right to counsel, in which the court shall make a determination
of the defendant's ability to pay and the payment amount.”
       Government Code section 29550.2, subdivision (a) provides, in relevant part, that
a judgment of conviction shall include an order for payment of the booking fee “[i]f the
person has the ability to pay.”
       Generally, sentencing determinations are not reviewable on appeal absent a timely
objection. (People v. Scott (1994) 9 Cal.4th 331, 353.) Our Supreme Court explained:
“Although the court is required to impose sentence in a lawful manner, counsel is
charged with understanding, advocating, and clarifying permissible sentencing choices at
the hearing. Routine defects in the court’s statement of reasons are easily prevented and
corrected if called to the court's attention.” (Ibid.)
       Consistent with this general rule, claims that fines were improperly imposed are
forfeited if not raised in the trial court. (E.g., People v. Nelson (2011) 51 Cal.4th 198,
227 [failure to consider ability to pay Pen. Code, § 1202.4 restitution]; People v. Crittle
(2007) 154 Cal.App.4th 368, 371 [Pen. Code, § 1202.5, subd. (a) crime prevention fine];
People v. Valtakis (2003) 105 Cal.App.4th 1066, 1076 [Pen. Code, § 1203.1b fee];
People v. Gibson (1994) 27 Cal.App.4th 1466, 1468-1469 [Gov. Code, former § 13967,
subd. (a) restitution fine].)
       Defendant counters that the forfeiture rule is inapplicable, citing the Sixth
Appellate District case of People v. Pacheco (2010) 187 Cal.App.4th 1392, 1397
(Pacheco), which McCullough disapproved in the context of the booking fee.
(McCullough, supra, 56 Cal.4th at p. 599.) We consider defendant’s argument as it
pertains to the monthly probation fees.
       Pacheco relied in turn on People v. Viray (2005) 134 Cal.App.4th 1186, 1217
(Viray) and People v. Lopez (2005) 129 Cal.App.4th 1508, 1536-1537 (Lopez).
Defendant’s reliance on this trilogy is misplaced.

                                               3
       Lopez, the earliest case in the series, involved Penal Code section 987.8,
subdivision (g)(2)(B), which provided: “Unless the court finds unusual circumstances, a
defendant sentenced to state prison shall be determined not to have a reasonably
discernible future financial ability to reimburse the costs of his or her defense.” Lopez
construed the statute to “require an express finding of unusual circumstances before
ordering a state prisoner to reimburse his or her attorney.” (Lopez, supra,
129 Cal.App.4th at p. 1537.) Lopez is inapposite to this case, which involves no similar
statutory provision.
       Viray, the next case to be decided, held “an appellate forfeiture [cannot] properly
be predicated on the failure of a trial attorney to challenge an order concerning his own
fees. It seems obvious to us that when a defendant’s attorney stands before the court
asking for an order taking money from the client and giving it to the attorney’s employer,
the representation is burdened with a patent conflict of interest and cannot be relied upon
to vicariously attribute counsel’s omissions to the client.” (Viray, supra, 134 Cal.App.4th
at p. 1215.) Nothing in Viray suggested or implied its exception to the rule of appellate
forfeiture should be extended beyond its factual context of an attorney fee order.
       Pacheco, the last case in the trilogy, rejected the Attorney General’s argument that
by failing to object in the trial court, the defendant had forfeited his objection to an
attorney fee order. Pacheco explained, “We have already held that such claims do not
require assertion in the court below to be preserved on appeal. [Citations to Viray and
Lopez.] Respondent offers nothing to convince us otherwise.” (Pacheco, supra,
187 Cal.App.4th at p. 1397.)
       In this case, defendant does not claim his trial counsel was burdened with a
conflict of interest analogous to the one that underlay Viray and Pacheco. Thus, his
reliance on those cases is misplaced. Defendant has forfeited his challenge to the orders
for payment of the booking fee and probation supervision fees.



                                               4
                                              II
                             Ineffective Assistance of Counsel
       Anticipating our finding of forfeiture, defendant contends his trial counsel’s
failure to challenge the orders for payment of the booking and probation supervision fees
constitutes ineffective assistance. We are not convinced.
       “ ‘ “[I]n order to demonstrate ineffective assistance of counsel, a defendant must
first show counsel’s performance was ‘deficient’ because his ‘representation fell below
an objective standard of reasonableness . . . under prevailing professional norms.’
[Citation.] Second, he must also show prejudice flowing from counsel’s performance or
lack thereof. [Citation.] Prejudice is shown when there is a ‘reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.’ [Citations.]” [Citation.]’ [Citation.]” (People v. Avena (1996) 13 Cal.4th
394, 418.)
       “ ‘ “[If] the record on appeal sheds no light on why counsel acted or failed to act in
the manner challenged[,] . . . unless counsel was asked for an explanation and failed to
provide one, or unless there simply could be no satisfactory explanation,” the claim on
appeal must be rejected.’ [Citations.] A claim of ineffective assistance in such a case is
more appropriately decided in a habeas corpus proceeding. [Citations.]” (People v.
Mendoza Tello (1997) 15 Cal.4th 264, 266-267 (Mendoza Tello).)
       In this case, defendant’s trial counsel was not asked to explain why he did not
challenge the booking and probation fees. Defendant counters that, although the record is
silent, this is a case in which there “ ‘ “simply could be no satisfactory explanation.” ’ ”
(Mendoza Tello, supra, 15 Cal.4th at p. 266; see People v. Weaver (2001) 26 Cal.4th 876,
955.) We disagree.
       The probation report states that defendant, age 52, served in the United States
Army from 1979 until his honorable discharge in 1982. Defendant reported “a long work

                                              5
history primarily in the field of security.” His most recent employment, with ESI
Security for two years, was his longest with a single employer. He left the company in
2010 because the employer had limited his work hours.
       In his probation interview, defendant claimed to have been unemployed for the
past two years and to have been “sofa-surfing between his parent’s home and homes of
his friends for the last eight to nine months.” He reported a current monthly pension in
the amount of $259 from the Veterans Administration and claimed that, of that amount,
$251 is returned to the Veterans Administration to cover past medical bills, leaving him
$8 in disposable cash. He claimed to have expenses of $160 per month and stated he was
seeking Social Security Disability benefits.
       The probation report states that defendant is “an amiable, fairly intelligent, middle
aged man, who appears less than honest and accepts no responsibility for his choices.
His stories and theories change the longer one converses with him, so it is difficult to
track an absolute and final response to any given question.” The report notes that
defendant “has the resources and support available through his family and the Veteran’s
Administration to assist in stabilizing his life yet he chooses to sofa-surf like an
adolescent.”
       The probation report demonstrates that there could be a satisfactory explanation
for trial counsel’s failure to object to the booking and probation supervision fees.
(Mendoza Tello, supra, 15 Cal.4th at p. 266.) The probation officer assessed that
defendant “appears less than honest.” Trial counsel could have reached the same
conclusion. Defendant’s claim that he spends $160 per month while having just $8 per
month in disposable cash supports an inference that his portrayal of his financial
circumstances is less than honest. His undisclosed resort to “resources and support
available through his family” could account at least in part for the seemingly excessive
spending. Trial counsel could have discovered that defendant’s ability to pay the
disputed fines is not as limited as he has portrayed it, and that an objection on the ground

                                               6
of inability to pay would have been futile. The matter is best addressed in habeas corpus
proceedings.
                                    DISPOSITION
      The judgment is affirmed.



                                                          RAYE              , P. J.



We concur:



         HULL              , J.



         MAURO             , J.




                                            7